Citation Nr: 1440141	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for ischemic heart disease.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for acid reflux disease.

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to a disability rating in excess of 40 percent for cystitis with episodic incontinence.  

7.  Entitlement to a disability rating in excess of 30 percent for traumatic epididymitis with left orchitis.  

8.  Entitlement to a disability rating in excess of 20 percent for left medial femoral cutaneous neuropathy.  

9.  Entitlement to a compensable disability rating for right shoulder scar.  

10.  Entitlement to a compensable disability rating for shrapnel wound to the back.  

11.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

12.  Entitlement to a compensable disability rating for right ear hearing loss disability.  

13.  Entitlement to a disability rating in excess of 10 percent for headaches.  

14.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to August 27, 2009.

15.  Entitlement to dependents educational assistance prior to August 27, 2009.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from 2010, 2011, and 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of the rating for "hearing loss" was brought on appeal.  After reviewing the October 1999 claim seeking service connection only for right (and not left) ear hearing loss, the May 2001 rating decision and the April 2001 audiometric examination which preceded it, and the November 2009 audiometric report used for current rating purposes, neither of which shows left ear hearing loss disability as contemplated by 38 C.F.R. § 3.385 (2013), the Board finds that the issue should be characterized as entitlement to a compensable rating for right ear hearing loss disability.

The issues of a disability compensation rating in excess of 10 percent for headaches, service connection for ischemic heart disease and hypertension, service connection for acid reflux disease, service connection for sleep apnea, and service connection for lumbar degenerative arthritis with spondylosis, as well as the issues of entitlement to TDIU and Chapter 35 benefits prior to August 27, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In January 2013, the Veteran's representative submitted a motion to revise July 1969, August 1969, and July 1976 rating decisions concerning cystitis on the basis of clear and unmistakable error.  This matter is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's cystitis with episodic incontinence does not require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

2.  The Veteran's traumatic epididymitis is assigned the maximum rating 30 percent schedular rating for urinary tract infection, and he does not have poor renal function.  

3.  The Veteran does not have severe incomplete paralysis of his left anterior crural (femoral) nerve.  

4.  The Veteran's right shoulder and back shrapnel scars were not unstable or painful prior to March 7, 2012.  From March 7, 2012, the Veteran's right shoulder scar is painful, but his back shrapnel scar is not unstable or painful.

5.  The Veteran's PTSD does not produce total occupational and social impairment.  

6.  The Veteran's right ear hearing level is IV and his left ear hearing level is considered to be level I.  
 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for cystitis with episodic incontinence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7512 (2013).

2.  The criteria for a disability rating in excess of 30 percent for traumatic epididymitis with left orchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2013).

3.  The criteria for a disability rating in excess of 20 percent for left medial femoral cutaneous neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8526 (2013).

4.  Prior to March 7, 2012, the criteria for a compensable rating for right shoulder scar and shrapnel wound to the back were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

5.  From March 7, 2012, the criteria for a single 10 percent (compensable) rating, but not higher, for right shoulder scar and shrapnel wound to the back are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

6.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

7.  The criteria for a compensable rating for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice was provided in 2009 and 2010 letters.

VA has obtained all available service treatment records; assisted the Veteran in obtaining evidence; obtained VA examinations in 2009 and 2012, and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2013).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that except for the issues of scars, the disabilities have not significantly changed and that uniform ratings are warranted.

Cystitis with incontinence

This disability is rated as 40 percent disabling under 38 C.F.R. §  4.115b, Diagnostic Code 7512, which is for cystitis, and which indicates to rate it as voiding dysfunction.  For a 60 percent rating to be assigned under that Code, there must be voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  On VA examination in November 2009, the Veteran reported that he uses 2 to 3 pads per day.  Clearly, the Veteran does not use an appliance or wear absorbent materials which must be changed more than 4 times a day, and so a schedular 60 percent rating is not warranted.  While it was argued in December 2010 that the Veteran drinks less than he should, to reduce his urine output, and that if he drank in excess, he would go through 10 pads a day, this is supposition rather than what the Veteran is doing.  He is not using more than 3 pads a day.  

Traumatic epididymitis

The Veteran's traumatic epididymitis is rated as 30 percent disabling under Diagnostic Code 7525, which is for epididymo-orchitis, and indicates to rate as urinary tract infection.  The highest rating for urinary tract infection in the absence of poor renal function is a 30 percent rating, and in June 2010, it was reported that the Veteran had had a normal complete blood count and urinalysis, and on VA examination in November 2009, he had a normal urinalysis, and there is no evidence of poor renal function.  Accordingly, a schedular rating higher than 30 percent is not warranted.  

Left medial femur cutaneous neuropathy

This disability is rated as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8526, which is for the anterior crural (femoral) nerve, and provides for a 10 percent rating when there is mild incomplete paralysis of such nerve, a 20 percent rating when there is moderate incomplete paralysis of it, and a 30 percent rating for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of such nerve; with paralysis of the quadriceps extensor muscles.  

On VA examination in November 2009, the Veteran denied dysesthesia and hypoesthesia, but reported that his tingling and numbness was chronic at a 4-5/10 intensity and flared up as a 9/10.  The flare-up would occur at least 1 to 2 times a day and last an hour.  He was not using medication or assistive devices, and he reported that the disability does not affect his activities of daily living or his occupation.  On examination, cranial nerves 2 through 12 were intact.  Sensation was symmetrical and equal to sharp, dull, and vibration in all areas, except that there was decreased response to sharp sensation at the left leg anterior, medial, and lateral surface and also in the suprapubic and left inguinal areas.  The Veteran's motor strength was 5/5 and his deep tendon reflexes were 2+ in all areas, with plantar downgoing.  He was able to do heel, toe, and heel to toe tandem walk without any problems, and there was no muscle atrophy or fasciculation.  

In December 2010, the Veteran's representative indicated that the Veteran reported that his symptoms had been getting worse and that current symptoms included left leg weakness and fatigue, and that his leg affected his balance.  

Another VA examination was conducted in May 2012.  On that examination,  the Veteran stated that the condition was now worse in that he has more pain and decreased mobility.  The examiner indicated that the Veteran had moderate left lower extremity constant pain, and no intermittent right lower extremity pain or paresthesias or dysesthesias.  His knee extension strength was 5/5 and he had no muscle atrophy.  His reflexes were 2+ at the knee and 1+ at the ankle.  Left anterior thigh and thigh/knee sensory was decreased, and lower leg and foot/toes sensory was normal.  He had no trophic changes and his gait was antalgic, with him using a cane to ambulate.  The examiner indicated that the Veteran had moderate incomplete paralysis of his anterior crural (femoral) nerve.  This is the only nerve for which service connection is in effect.  

In light of the above, the Board concludes that the Veteran does not have severe incomplete paralysis of his left medial femoral cutaneous nerve warranting a schedular 30 percent rating.  The findings and complaints are limited to sharp sensory ones, there is only decreased instead of absent sharp sensory on testing, with normal dull and vibratory sensation, there is no muscle impairment or incoordination, and the examiner in May 2012 characterized the disability as moderate incomplete paralysis of the Veteran's anterior crural nerve.  

Shrapnel wound to back and right shoulder scar

The Veteran's service-connected shrapnel wound to the back and right shoulder scar have been rated by the RO under the provisions of Diagnostic Code 7804.  Under this regulatory provision, a rating of 10 percent is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum rating of 30 percent is warranted for five or more scars that are unstable or painful.

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scare are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

38 C.F.R. § 4.118, Diagnostic Code 7804.

There are no available service treatment records concerning either disorder, other than a physical evaluation board proceeding report which notes a scar from shrapnel wounds on the upper portion of the lateral aspect of the right arm, measuring 1 1/2 inches.  In March 1969, the Veteran claimed service connection for gunshot wounds.  On VA examination in May 1969, he reported that in 1967, he was wounded in Vietnam in the right shoulder, back.  There was a 1 1/2 cm long transverse gunshot wound scar on the upper part of the arm posteriorly.  The other wound of the back about which the Veteran was complaining could not be seen, and the Veteran could bend forward to about 5 cm from the floor, and right, left, and backwards, unrestricted.  Arm elevation, elbows, wrists, and hands were negative.  The clavicle was normal and asymptomatic.  The diagnosis was gunshot wound, right shoulder, asymptomatic.  

At the time of a May 1976 VA examination, the Veteran reported that he had shrapnel wounds on the posterior aspect of his right shoulder, and that a metallic foreign body was extracted by surgery at the time.  There was a 1 1/2 inch well healed scar with no redness, retraction, deformity, or sign of infection.  

On VA examination in November 2009, the examiner indicated that the Veteran's right shoulder scar was basically asymptomatic.  The scar was linear, 4 cm x 0.3 cm, hypopigmented, and nontender, in his right deltoid region.  It was superficial without adherence to underlying tissue, was not elevated or depressed, and showed no instability, inflammation, edema, or keloid formation.  It had no functional limitations.  

On VA examination in October 2010, the Veteran reported that the area of his right shoulder shrapnel injury was sensitive/painful, especially if he slept on it.  He indicated that initial treatment in the field was bandaging and evacuation, and that his initial hospitalization was for 1 day.  It was indicated that the wound was not through and through, had not been infected before healing, and had not had associated bone, nerve, vascular, or tendon injuries.  The current symptoms were pain, decreased coordination, increased fatigability, weakness, uncertainty of movement, and sensitivity if sleeping on it.  The examiner indicated that muscle had not been injured, destroyed, or transversed, that there was no intermuscular scarring, and that muscle function was normal for performing activities of daily living.  There was no residual nerve, tendon, or bone damage; there was no muscle herniation, nor was there loss of deep fascia or muscle substance.  No joint was limited by muscle disease or injury.  The Veteran was able to abduct/forward flex his right shoulder, and range of motion was symmetrical bilaterally.  It was not possible to confidently ascertain if any shoulder muscles were penetrated or injured by the in-service shrapnel wound.  The clinical evaluation suggested a subcutaneous tissue injury instead of muscle damage.  The scar was linear, flat, and well healed on the right posterior shoulder at the base of the right arm.  There was no skin breakdown over the scar, and no pain.  The Veteran stated that the scar was not painful, and that it does not bleed or ooze.  It was 0.6 cm by 4 cm.  It was not painful, had no signs of skin breakdown, was superficial, and had no inflammation, edema, or keloid, and had no other disabling effects.  

In December 2010, the Veteran's representative indicated that the Veteran stated that his right shoulder scar is tender.  

On VA examination on March 7, 2012, the Veteran indicated that he was treated for local wound care and then quickly returned to duty after his left mid-back shrapnel injury.  The examiner indicated that the Veteran's right posterior shoulder area scar was tender/painful, but that his left lower back scar was not painful, and that neither was unstable.  The Veteran stated that this old shrapnel injury to his left lower back area causes little or no problems for him today.  

Based on the evidence, a 10 percent rating is not warranted for the scars under Diagnostic Code 7804 prior to March 7, 2012.  Prior to that date, neither scar was painful or unstable.  While the Veteran had indicated that the area of his right shoulder shrapnel injury was painful in October 2010, he admitted that the scar itself was not painful, and the examiner at the time indicated that the scar was not painful.  The representative's December 2010 statement that the Veteran's right shoulder scar was tender is not supported, and painfulness from it was contradicted shortly before this in October 2010 both from the Veteran and a VA examiner.  From March 7, 2012, however, a single 10 percent is warranted for the scars, under Diagnostic Code 7804, as the right shoulder scar was painful on examination at that time, but the back scar was not.  This amounts to 1 or 2 painful or unstable scars warranting a single 10 percent rating, but no more.  

Turning to other applicable diagnostic codes, the area of the scars is not at least 12 square inches to warrant a compensable rating under Diagnostic Code 7801 for scars (not of the head, face, or neck) that are deep and nonlinear.  Also, it is not shown that either scar is deep.  Accordingly, a higher rating may not be awarded under 38 C.F.R. § 4.118, Diagnostic Code 7801.

The representative has argued in September 2003 that a 20 percent rating is warranted for shrapnel wound to the back, noting that a VA examiner in October 2010 was unable to locate medical records providing clear details about the depth either of the fragment's penetration or what muscles were injured, and that the examiner acknowledged the possibility that the fragment penetrated into the underlying musculature with either or both of the 2 war-time injuries to the posterior thorax may have occurred.  However, a comprehensive and longitudinal review of the evidence does not bear out a moderate muscle disability or otherwise permit a greater rating than that indicated above. 

There are no service reports showing what is required of a muscle injury, moderate or otherwise.  The back scar could not be seen on VA examination in May 1969, and the Veteran had normal back range of motion, suggesting the back wound was minimal.  The examiner in November 2009 pointed out that the Veteran's right shoulder scar was superficial and without adherence to underlying tissue, was not elevated or depressed, and had no functional limitations.  The Veteran described brief and uncomplicated initial service treatment, on VA examinations in October 2010 and March 2012.  Also, on examination in October 2010, the examiner indicated that muscle had not been injured, destroyed, or transversed; that there was no intermuscular scarring; that muscle function was normal; that there was no residual nerve, tendon, or bone damage; that there was no muscle herniation or loss of deep fascia or muscle substance; that no joint was limited by muscle disease or injury; and that the clinical evaluation suggested a subcutaneous tissue injury instead of muscle damage.   

PTSD

The Veteran's PTSD is currently rated as 70 percent disabling under the General Formula for Mental Disorders.  Under such formula, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

There are a number of treatment records available.  They will not all be reported as there is a large degree of redundancy in them.  

On VA examination in November 2009, the Veteran was clean, neatly groomed, and appropriately dressed, with unremarkable psychomotor activity and speech, and his attitude was cooperative, friendly, and attentive.  His affect was appropriate and his mood was dysphoric.  He could do serial 7's and spell a word forward and backwards, and he was oriented to person, time, and place.  His thought processes and content were unremarkable, with no delusions.  Judgment was intact and the Veteran had no inappropriate or obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good.  Remote, recent, and immediate memory were normal.  TV reported daily to weekly frequency of symptoms of moderate severity, lasting usually several minutes up to an hour or more in duration.  He reported anger control difficulties, sleep impairment with nightmares, social avoidance, and loss of enjoyment of many activities.  He reported having no difficulty managing his finances.  The examiner indicated that the PTSD did not result in total occupational and social impairment, and that he appeared employable, with notations that he communicated well, appeared to be of above average intelligence, and had well developed social interaction skills.    

On VA evaluation in January 2010, the Veteran reported that he did not deserve to feel happy and that he was not able to attend the recent funeral of his best friend.  He had been having a difficult time since his VA examinations, with a specific focus on not being service-connected for shrapnel wounds and language that was provided in a rating decision.  He reported that he had gotten into a fight after receipt of the decision letter.  He felt humiliated and angry regarding the examination process.  He did not feel that his prazosin was working as well as before the examinations.  On examination, he was dressed in street clothes with fair attention to grooming, and he was alert and oriented in all spheres.  His general fund of knowledge was appropriate and his speech was normal.  His behavior was pleasant and cooperative.  He responded well to redirection, his thoughts were logical and goal directed, and he had no flight of ideas or looseness of associations.  He denied hallucinations and homicidal ideation, intent, or plan, but endorsed intermittent chronic suicidal ideation, without intent or plan.  Prazosin was to be increased.  

On VA evaluation in April 2010, the Veteran's GAF was 60.  

On VA evaluation in December 2010, the Veteran reported intermittent combat related thoughts.  He wore street clothes and had fair attention to grooming.  His speech was normal and his behavior was pleasant and cooperative, without tears or anger.  His thought were logical and goal directed, with no flight of ideas or looseness of associations.  He denied hallucinations and delusion constructs but endorsed intermittent chronic suicidal ideation without intent or plan.  He denied homicidal ideation, intent, or plan.  His affect was slightly restricted and his judgment and insight were appropriate.  

On VA evaluation in May 2011, the Veteran stated that he had been able to handle stressful situations better than in the past and had been able to stop negative thoughts before they overwhelmed him.  Mental status evaluation was similar to those reported above.  

Based on the evidence, the Board finds that the Veteran's service-connected PTSD does not produce or nearly approximate total occupational and social impairment.  The examiner in November 2009 indicated that it does not do so, and none of the other evidence of record indicates that it does.  Instead, the Veteran has been friendly, can calculate, has dressed normally, has normal speech, judgment, thoughts, behavior, and memory, does not have hallucinations or delusions, has only intermittent suicidal ideation without intent or plan, and has been assigned a GAF of 60.  Accordingly, a schedular rating in excess of 70 percent for his service-connected PTSD is not warranted.  

Right ear hearing loss

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2013); Table VI; and Table VII (also Diagnostic Code 6100). Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation. The table is applied separately for each ear to derive the values used in Table VII. Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

In this case, since only one ear is being rated, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a level I.  38 C.F.R. § 4.85(f).

Table VII is subject to 38 C.F.R. § 3.383 (2013).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2013).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.  

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi,3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App.447,  455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a rating in excess of the currently assigned noncompensable evaluation for his service-connected right ear hearing loss disability.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity.

The claim was filed prior to November 2009, so the November 2009 VA audiometric examination report is for consideration.  

That examination revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
85
80
80
LEFT
10
10
30
35


Speech recognition scores, using the Maryland CNC test, were 82 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the Veteran had excellent word identification skills.  

Applying the results of the Veteran's November 2009 audiometric examination reveals no worse than Level IV hearing acuity in the right ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for right ear hearing loss based on the November 2009 VA examination.

(The Veteran's left ear hearing impairment is considered to be level I for the sole purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.  See 38 C.F.R. §§ 3.383, 4.85(f).  A non-service-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non-service-connected ear meets the provisions of 38 C.F.R. § 3.385.  Those criteria are not met here.)

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the noncompensable disability rating assigned for the Veteran's service-connected right ear hearing loss disability.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3,321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate each of the disabilities at issue as the manifestations shown are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities.  Referral for consideration of extraschedular rating is, therefore, not warranted.

The preponderance of the evidence is against greater benefits that those indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 40 percent for cystitis with incontinence is denied.

A disability rating in excess of 30 percent for traumatic epididymitis is denied.

A disability rating in excess of 20 percent for left medial femur cutaneous neuropathy is denied.

Prior to March 7, 2012, a compensable rating for right shoulder scar and shrapnel wound to the back is denied.

From March 7, 2012, a single 10 percent rating, but not higher, is granted for scars of the right shoulder and back, subject to the controlling regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 70 percent for PTSD is denied.

A compensable disability rating for right ear hearing loss disability is denied.


REMAND

Concerning the claim for service connection for lumbar degenerative arthritis with spondylosis, service connection was denied for back disability in March 2000, May 2001, and May 2008.  In May 2001, the RO explained that service treatment records showed contusions to the Veteran's back in April 1968 after he was hit by a vehicle; that a May 1969 VA examination showed no evidence of any back problems; and that the Veteran had a February 1973 (post-service) back injury in an automobile accident.  The basis for the May 2001 denial was that the Veteran had not submitted any medical evidence which demonstrated that he had a disabling condition that could be linked to service.  A mild lumbar strain had been found on VA examination in May 1976.  In May 2008, the RO denied the claim on the basis of a lack of new and material evidence.  

In order to reopen, new and material evidence is required.  VA's notice duties include informing the Veteran of the specific basis of the prior denial of the claim, so that he may better understand what would constitute new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the September 2009 notice sent to the Veteran by the RO, that his claim was previously denied because the evidence failed to show a disability for which compensation may be established, is too vague and nonspecific to meet the requirements of Kent.  Additional notice is required.  

Concerning the other service connection claims, service connection is in effect for PTSD.  The Veteran has claimed service connection for heart disease and/or hypertension as secondary to his service-connected PTSD.  Hypertension is shown from May 2006.  There has been no medical opinion on the matter of whether heart disease and/or hypertension was caused or aggravated by his PTSD, and such is required under the circumstances described above and 38 C.F.R. § 3.159, as indicated below.  

The Veteran has claimed service connection for acid reflux as secondary to his service-connected PTSD.  Acid reflux disease is shown in recent treatment records.  There has been no medical opinion on the matter of whether his acid reflux disease was caused or aggravated by his PTSD, and such is required under the circumstances described above and 38 C.F.R. § 3.159, as indicated below.  

The Veteran has claimed service connection for sleep apnea as secondary to his service-connected PTSD and due to traumatic brain injury.  Sleep apnea is shown in recent treatment records.  There was a medical opinion in March 2012 indicating that the Veteran's sleep apnea was not caused by service-connected disability, with the examiner indicating that the objective evidence provided for review failed to demonstrate that the Veteran has sleep apnea due to either PTSD or traumatic brain injury.  However, there has been no medical opinion on the matter of whether it was aggravated by his PTSD or any traumatic brain injury related to service.  In light of the above and 38 C.F.R. § 3.159, a medical examination on the matter of aggravation is needed as indicated below.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (provides for secondary service connection for disability to the extent that it is chronically made worse/aggravated by a service-connected disability).

Regarding the claim for a higher rating for headaches, the Veteran was previously afforded a VA examination in October 2010.  Subsequently, in a document dated in December 2010, the Veteran submitted a description of his headaches which  describe headache symptoms as being constant, which suggests that they have worsened.  Accordingly, a new examination is warranted.

Concerning the appeal for TDIU and Chapter 35 benefits prior to August 27, 2009, the April 2013 statement of the case on those issues refers to records which are not of record on appeal.  Specifically, it mentions April 2007, July 2009, and July 2010 records which may be part of a VA vocational rehabilitation and education folder which is not of record.  Efforts must be made to obtain those records for the Board to consider on appeal concerning these issues.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant recent treatment records  

2.  Make arrangements to obtain the April 2007, July 20009, and July 2010 records which are mentioned in the April 2013 statement of the case concerning TDIU and Chapter 35 benefits.  If they are part of a VA vocational rehabilitation and education file, that file should be incorporated into the record for review by the Board.  

3.  Provide the Veteran with the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning his claim for service connection for lumbar degenerative arthritis with spondylosis.  With such notice, advise the Veteran that he must submit evidence linking his current lumbar degenerative arthritis with spondylosis to service.  

4.  After the above development has been completed, schedule the Veteran for a VA examination(s) to address the nature and etiology of any claimed heart disease, his hypertension, and his acid reflux disease.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claim record, the examiner should respond to the following:

      a) Is it at least as likely as not (a 50 percent or more probability) that any current heart disease, hypertension, and/or acid reflux disease is proximately due to or caused by the Veteran's service-connected PTSD?

     b) Is it at least as likely as not (a 50 percent or more probability) that any current heart disease, hypertension, and/or acid reflux disease has been aggravated by the Veteran's service-connected PTSD?

The examiner should provide rationales for the opinions with discussion, as appropriate, of the evidence of record.

5.  After the above development has been completed, schedule the Veteran for a VA examination to address the nature and etiology of his sleep apnea disability.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claim record, the examiner should respond to the following:

      Is it at least as likely as not (a 50 percent or more probability) that the Veteran's current sleep apnea disability has been aggravated by his service-connected PTSD or by any traumatic brain injury related to service?

The examiner should provide a rationale for the opinion with discussion, as appropriate, of the evidence of record.

6.  Afford the Veteran a new examination to assess the current severity of his headaches.  

7.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


